


Exhibit 10-s-1


Rockwell Collins, Inc.
Non-Employee Director Compensation Summary
Effective August 1, 2014


Initial Election to Board
•
Granted restricted stock units (“RSUs”) with a value equal to:

◦
$100,000 plus

◦
$110,000 multiplied by a fraction where the numerator is the number of days
until the next Annual Meeting of Shareowners and the denominator is 365.

Annual Retainer
•
$100,000 payable in equal quarterly installments at the beginning of each
quarter.

Annual Equity Grant
•
At each Annual Meeting of Shareowners, granted RSUs with a value of $110,000.

Annual Committee Chair Fees
•
Audit - $20,000

•
Compensation - $15,000

•
Nominating and Governance - $10,000

•
Technology - $10,000

•
All chair fees are payable in equal quarterly installments at the beginning of
each quarter.

Annual Non-Executive Chairman Fees
•
Additional cash retainer of $50,000, payable in equal quarterly installments at
the beginning of each quarter.

•
Additional equity grant of RSUs at each Annual Meeting of Shareowners with a
value of $50,000.

Annual Audit Committee Fees
•
Each Audit Committee member, other than the Chair, receives $5,000, payable in
equal quarterly installments at the beginning of each quarter.

Annual Deferral Opportunity
•
Prior to the start of each calendar year, a non-employee director may elect to
defer all or a portion of his or her cash fees by electing to receive RSUs in
lieu thereof.



* All annual amounts may be prorated for service periods of less than a year.




